UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                     S5 18-CR-390-07 (PAE)
                        -v-
                                                                             ORDER
 TYVANN BARNETT,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court, after having accepted the defendant’s waiver of his right to indictment on

January 25, 2019, directs to the Clerk of Court to file the S5 Information, in lieu of a Waiver of

Indictment.


       SO ORDERED.

                                                          
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: November 21, 2019
       New York, New York
